Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster et al (2019/0261554, cited by applicant, priority date 2/2018).

 “[0077] The pin configuration of the communication element 56 and the type of actuators connected thereto is typically unique for each model of header. When the wiring harness is connected with the communication element 56 on the header, the controller communicates with the communication element such that the communication element effectively outputs an identification signal to the computer controller which is representative of the identity of the header. The computer controller is thus able to autonomously identify the header by comparing the identification signal output from the header to known header profiles stored in the memory of the controller in which each header profile corresponds to an identity of a particular model of header.”

“[0082] In order to program the programmable inputs 68, a list of all the operational characteristics which can be associated with one of the individual programmable inputs is initially presented to the operator through the display. Using the navigational inputs, the operator can select which ones of the operational characteristics are to be associated with the programmable input. The programming of the computer controller is capable of detecting conflicting information such as the incompatibility between certain attachments and the header type so as to prevent the operator from selecting two incompatible operational characteristics to be associated with a single programmable input. Once the association has been made using the navigational inputs, the selected operational characteristics remain associated with the programmable input until a further selection step is performed. Accordingly, any further assignment of preset values to the selected items or subsequent use of the programmable input to return the selected operational characteristics to assigned preset values will always occur simultaneously or in a predetermined sequence across all selected operational characteristics.”

1. An agricultural vehicle, comprising: 
a chassis (18); 
at least one lift arm movably coupled to the chassis (lift frame 22); 
at least one lift actuator (lift actuator 24) coupled to the at least one lift arm and configured to vertically displace the at least one lift arm (capability / intended use is taught in par. 58); 
a header (16) coupled to the at least one lift arm such that vertical displacement of the at least one lift arm vertically displaces the header (par. 58); and 
a controller (12) operably coupled to the at least one lift actuator (par. 76), the controller being configured to: 
receive a header type signal corresponding to a header type of the header, the received header type signal being one of a plurality of header type signals comprising at least a first header type signal and a second header type signal (see par. 77 above); 
define a lift height limit of the header based at least partially on the received header type signal, the defined lift height limit being a first height limit when the first header type signal is received or a second height limit when the second header type signal is received, the first height limit being greater than the second height limit (par. 77 & 88, based on header type, header height position is defined); and 
output a lift signal to the at least one lift actuator to vertically displace the header, wherein vertical displacement of the header is limited to the first height limit if the first header type signal is received or to the second height limit if the second header type signal is received (par. 88, lift actuator or header height actuator is actuated based on the header type information taught in par. 77).

2. The agricultural vehicle of claim 1, wherein the header is operably coupled to the controller and configured to output the header type signal to the controller (see quote above; par. 90).

3. The agricultural vehicle of claim 2, wherein the controller comprises a header type pin slot and the header comprises a header type signal pin electrically coupled to the header type pin slot, the header being configured to output the header type signal to the controller via the header type signal pin (par. 77-76, 90, 96, 111, teach using pin intended to output the type of header signal).

4. The agricultural vehicle of claim 1, further comprising a display (at display housing 60) operatively coupled to the controller (fig 3). 

“[0079] An operator interface is provided within the operator cab also in communication with the computer controller. The operator interface includes a display housing 60 having a video display thereon providing a visual output to the operator as well as locating a plurality of operator inputs thereon for receiving command signals from the operator. The operator inputs on the display housing typically include a plurality of navigational inputs 62 for navigating menus, such as a scrolling input for 
[0080] The operator interface also includes a control handle 64 which receives drive commands from the operator and which includes a plurality of manual input buttons 66 for adjusting various operating values presented to the operator through the display, such as manual adjustment of various operating speeds, heights, or positions of the various components of the harvester machine.”

5. The agricultural vehicle of claim 4, wherein the display is configured to output a user- defined lift height limit signal to the controller, the controller being configured to define the lift height limit based at least partially on the user-defined lift height limit signal (see quote above; and par. 86).

6. The agricultural vehicle of claim 5, wherein the display is configured to present a graphical user interface (GUI) displaying a plurality of header choice icons, each of the header choice icons corresponding to a respective header type signal that is output to the controller upon being selected (par. 79 above & par. 81-82; fig 3).

7. The agricultural vehicle of claim 1, wherein the at least one lift actuator is configured to vertically displace the at least one lift arm to a maximum lift arm height, the header being at a maximum header height when the at least one lift arm is at the maximum lift arm height (par. 74).



9. The agricultural vehicle of claim 8, wherein the second height limit is approximately 65% to 85% of the maximum header height (see cl. 8; par. 74, 88).

“[0065] In further instances, a double windrow attachment 44 may be supported on the harvesting machine 10. The double windrow attachment option is generally not used with a header of the type comprising drapers as illustrated, for example disc cutter headers and the like.”

10. The agricultural vehicle of claim 1, wherein the first header type signal corresponds to the header type being a draper-type header (fig 2) and the second header type signal corresponds to the header type being a disc-type header or a sickle-type header (see quote above).

The following methods are already addressed above in the apparatus claim:

11. A method of adjusting a header height of a header of an agricultural vehicle, the agricultural vehicle comprising a chassis, at least one lift arm movably coupled to the chassis and the header, at least one lift actuator coupled to the at least one lift arm, and a controller operably coupled to the at least one lift actuator, the method being performed by the controller and comprising: receiving a header type 

12. The method of claim 11, wherein the header is operably coupled to the controller and configured to output the header type signal to the controller.

13. The method of claim 12, wherein the controller comprises a header type pin slot and the header comprises a header type signal pin electrically coupled to the header type pin slot, the header being configured to output the header type signal to the controller via the header type signal pin.
14. The method of claim 11, wherein the agricultural vehicle further comprises a display operatively coupled to the controller.



16. The method of claim 15, wherein the display is configured to present a graphical user interface (GUI) displaying a plurality of header choice icons, each of the header choice icons corresponding to a respective header type signal that is output to the controller upon being selected.

17. The method of claim 11, wherein the at least one lift actuator is configured to vertically displace the at least one lift arm to a maximum lift arm height, the header being at a maximum header height when the at least one lift arm is at the maximum lift arm height.

18. The method of claim 17, wherein the first height limit is approximately 90% to 100% of the maximum header height.

19. The method of claim 18, wherein the second height limit is approximately 65% to 85% of the maximum header height.

.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Chmielewski, Jr. et al (5704200) teaches header height limit control based on header type:

“(81) A calibration is performed to obtain the RHP, LHP, lower header limit and upper header limit. These values are dependent on the feeder house 204 design and the size and type of header 202. Header 202 is manually lowered to the ground. Then calibration starts. An initial starting value (dependent on the characteristics of valve assembly 100) is applied to the Pulse Width Modulation (PWM) control register (not shown) of raise coil 118. The raise valve control register (not shown) is incremented and feeder house sensor 234 (FIG. 1b) is checked to determine when header 202 has started moving. Once motion is detected, the pressure in cylinder 206 is recorded as RHP. The raise valve 118 is then incremented to allow header 202 to move to its upper limit more quickly. During this transition, feeder house sensor 234 is monitored until its output signal is constant (i.e., vertical motion is stopped).”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671